FILED
                               NOT FOR PUBLICATION                          JAN 06 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 JAIME RICO-LOPEZ; LILIA RICO,                     No. 07-71276

               Petitioners,                        Agency Nos. A075-731-620
                                                               A075-731-621
   v.

 ERIC H. HOLDER Jr., Attorney General,             MEMORANDUM *

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges

        Jaime Rico-Lopez and Lilia Rico, husband and wife and natives and citizens

of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen removal proceedings. We have jurisdiction under



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AP/Research
8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003). We deny the

petition for review.

       The BIA did not abuse its discretion by denying the motion to reopen

because the BIA considered the evidence petitioners submitted and acted within its

broad discretion in determining that the evidence was insufficient to establish

prima facie eligibility for cancellation of removal. See Singh v. INS, 295 F.3d
1037, 1039 (9th Cir. 2002) (The BIA’s denial of a motion to reopen shall be

reversed only if it is “arbitrary, irrational, or contrary to law.”).

       Petitioners’ remaining contentions are unavailing.

       PETITION FOR REVIEW DENIED.




AP/Research                                  2                                 07-71276